Citation Nr: 0830717	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability resulting from an angioplasty 
performed in January 2002 by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating determination by the VA 
Regional Office (RO) in Cleveland, Ohio.  The RO in St. Paul, 
Minnesota, currently has jurisdiction over the veteran's VA 
claims folder. 

For good cause shown, this appeal has been advanced on the 
Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The veteran  provided testimony at a hearing before personnel 
at the RO in April 2005.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.  A 
request for a subsequent hearing before Board personnel was 
withdrawn by the veteran in July 2005.

In August 2006, the Board remanded the case for additional 
development to include adequate notification under the 
Veterans Claims Assistance Act of 2000 (VCAA) and obtaining 
additional records.  The case has now been returned to the 
Board for further appellate consideration.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  This finding is supported, in part, by 
a July 2008 statement from the veteran's accredited 
representative which noted that the remand action appeared to 
have been completed.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the January 
2002 angioplasty performed by VA did permanently aggravate 
the veteran's heart.  However, the preponderance of the 
competent medical and other evidence of record is against a 
finding that this disability was the result carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
angioplasty or was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 as a 
result of the January 2002 VA angioplasty are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this case, the veteran was sent 
pre-adjudication notice regarding his claim for compensation 
under 38 U.S.C.A. § 1151 by a letter dated in June 2002.  
However, as noted in the August 2006 remand, this 
notification letter was found to be inadequate, and the case 
was remanded, in part, for the veteran to be provided with 
adequate notification.  He was subsequently sent VCAA-
compliant notification by letters dated in September 2006 and 
July 2007, followed by readjudication of the claim via a May 
2008 Supplemental Statement of the Case.  

Taken together, the aforementioned VCAA letters informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  In pertinent part, the 
July 2007 letter summarized the criteria for compensation 
under 38 U.S.C.A. § 1151.  Moreover, both the September 2006 
and July 2007 letters contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court's holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claim, to include at the April 2005 RO 
hearing.  Moreover, a competent medical opinion was obtained 
regarding this case in April 2004.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence. 38 
C.F.R. § 3.159(a)(1).

The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in June 2002.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended by the United States Congress.  
See § 422(a) of PL 104-204.  The purpose of the amendment 
was, in effect, to overrule the United States Supreme Court 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence was necessary for recovery 
under Section 1151.  In pertinent part, Section 1151, as 
amended, reads as follows:

Compensation under 38 U.S.C.A. § 1151 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

In the case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.

The veteran contends that he developed additional disability 
from an angioplasty performed on his right coronary artery by 
VA personnel in January 2002.  He contends that VA personnel 
should never have attempted the angioplasty in January 2002 
because the old saphenous vein graft (SVG) already in place 
on the right coronary artery was already weak and totally 
collapsed within 12 hours of the angioplasty procedure, 
thereby permanently aggravating his heart condition.  
Further, he and his wife have asserted that various unnamed 
VA staff members have hinted to them that some sort of a 
mistake was made during that procedure.  More recently, he 
contended that he was informed that he was getting a normal 
angioplasty with either a balloon or stent, and that he did 
not sign for an experimental use of a machine.

The Board acknowledges that the veteran did undergo an 
angioplasty by VA personnel in January 2002.  Records from 
this procedure reflect he had a history of atherosclerotic 
coronary vascular disease, status-post multiple myocardial 
infarctions, coronary artery bypass graft times two, and 
multiple stent placements.  In addition, his past medical 
history was significant for hyperlipidemia and congestive 
heart failure, as well as a significant family history for 
coronary artery disease.  

Despite the foregoing, the Board observes that the veteran 
has submitted no competent medical opinion in support of his 
claim for compensation under 38 U.S.C.A. § 1151.  Moreover, 
no written statements have been submitted from VA personnel 
to corroborate the veteran's contention that some sort of 
mistake was made during his procedure.

The Board does acknowledge that the competent medical 
evidence of record reflects the veteran developed additional 
disability as a result of the January 2002 VA angioplasty.  
Specifically, an April 2004 medical opinion obtained from an 
expert in cardiology who had reviewed all of the relevant 
medical records in the veteran's chart.  This clinician, in 
pertinent part, concluded that the January 2002 angioplasty 
had permanently aggravated the veteran's heart.  
Nevertheless, the clinician noted that the veteran had severe 
heart disease even before the procedure.  More importantly, 
the clinician opined that there was no evidence of fault or 
carelessness on the part of VA personnel and that an 
unforeseen event had not resulted in any additional 
disability to the veteran.  The clinician provided a detailed 
rationale in support of his contention.  No competent medical 
opinion has been submitted which refutes the conclusions of 
the April 2004 VA medical opinion.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that this disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the angioplasty; or was an event not 
reasonably foreseeable.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Therefore, the criteria for compensation under 
38 U.S.C.A. § 1151 are not met.  Consequently, the benefit 
sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability resulting from an angioplasty 
performed in January 2002 by VA is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


